Citation Nr: 0935619	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-07 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to radiation.

3.  Entitlement to service connection for a mental disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to February 
1946.  This matter is now before the Board of Veterans' 
Appeals (Board) pursuant to a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

The Board remanded this case in June 2007 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or 
until years thereafter and is not etiologically related to 
service.

2.  The record fails to demonstrate the Veteran's exposure to 
ionizing radiation or radiation-risk activity in service.

3.  The Veteran's skin disorders are not etiologically 
related to service.  

4.  The Veteran does not have a diagnosis of PTSD and the 
Veteran's adjustment disorder with mixed anxiety and 
depressed mood, chronic is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2008).


2.  A skin disorder was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311.

3.  A mental disorder, to include PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1)(2008), to be renumbered 38 
C.F.R. § 3.304(f)(2), 74 Fed. Reg. 14491 (March 31, 2009).  
See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

A 'radiation-exposed Veteran' is defined as a Veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  'Radiation-risk activity' is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d) (2008).

With respect to the disabilities claimed to have resulted 
from ionizing radiation exposure, special provisions permit 
presumptive service connection for enumerated diseases.  38 
U.S.C.A. § 1112(c), 1137 (West 2002); 38 C.F.R. § 3.309(d) 
(2008). They are limited to leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchioloalveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  The term 
urinary tract refers to the kidneys, renal pelves, ureters, 
urinary bladder, and urethra. 38 C.F.R. § 3.309(d), Note 
(2008).  If the evidence shows the Veteran has one of the 
above enumerated diseases and was exposed to ionizing 
radiation, then service connection is to be granted.  For the 
purposes of presumptive service connection, the enumerated 
cancers concern the primary cancer site, and not where the 
enumerated cancer resulted from metastasis of a non-
enumerated cancer.  See VAOPGCPREC 9-90 (April 30, 1990).  
Claims based on ionizing radiation exposure are entitled to 
special evidentiary development, and service connection, with 
proof of exposure to ionizing radiation and manifestation of 
a 'radiogenic disease,' even if presumptive provisions above 
are inapplicable.  See 38 C.F.R. § 3.311 (2008).  The 
enumerated 'radiogenic diseases' are: all forms of leukemia 
except for chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2) (2008).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
Thus, the Board must not only determine whether the Veteran 
had a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability was otherwise the 
result of active service.  In other words, the fact that the 
Veteran may not meet the requirements for service connection 
on a presumptive basis does not in and of itself preclude the 
establishment of service connection, as entitlement may 
alternatively be established on a direct basis.

Service connection for bilateral hearing loss

The Veteran contends that service connection is warranted for 
bilateral hearing loss because it is related to his exposure 
to noise while on board a ship in combat situations during 
World War II.  The Veteran contends that he was exposed to 
acoustic trauma while on board the U.S.S. Adams.  He asserts 
that big guns (5 inch, 20 mm and 40 mm) were used to fire at 
Japanese suicide planes, and indicates that both of his ear 
drums burst as a result of this exposure because he was too 
close to the guns.  The Veteran's service personnel records 
show that he was assigned to the U.S.S. Adams from October 
1944 to November 1945 and that he was authorized to wear the 
star in the Asiatic-Pacific Campaign Medal for participation 
in the Okinawa Gunto Operation.  The record also contains 
photocopies of articles describing incidents involving the 
U.S.S. Adams that occurred while the Veteran was assigned to 
that vessel.  The Veteran's statements are consistent with 
the circumstances, conditions and hardships of combat 
service.  

As noted above, the Veteran's receipt of the Asiatic-Pacific 
Campaign Medal with one bronze star denotes participation in 
combat.  Therefore, notwithstanding the fact that his service 
treatment records do not reference any complaints of hearing 
loss, given the circumstances and conditions as described in 
his lay statements, in-service noise exposure is presumed to 
have occurred.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  

The Veteran's service treatment records are devoid of 
complaint of, or treatment for, hearing loss.  At the time of 
his enlistment, his hearing was 15/15, bilaterally; at the 
time of his discharge, his bilateral hearing was 15/15 for 
both whispered and spoken voice.  

Post-service medical evidence includes a February 1993 VA 
compensation and pension (C&P) audio examination, during 
which the Veteran met the regulatory requirements for hearing 
loss per VA standards and was diagnosed with moderate to 
severe bilateral sensorineural hearing loss.  No opinion on 
etiology was provided.  An April 2003 VA audiology consult 
reports that audiometric testing revealed moderate 
sensorineural hearing loss sloping to a profound loss from 
500-6000 Hertz in the left ear, and moderate sensorineural 
hearing loss sloping to a profound loss from 250-8000 Hertz 
in the right ear. 

The earliest treatment records post-service in the claims 
file containing an indication of a diagnosis or treatment for 
bilateral hearing loss or tinnitus are dated in 1993.  The 
Court of Appeals for Veterans Claims (Court) has indicated 
that the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  

In the present matter, the Veteran's initial claim in 1993 
was filed nearly forty-seven years after separation from 
active duty service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim). 

The RO scheduled VA audiology examinations for the Veteran in 
July 2004, and June and August 2009.  These examinations were 
cancelled due to the Veteran's refusal to attend the 
examination or through his non-appearance at the examination.  
Consequently, evidence that could have been favorable to the 
Veteran's claim could not be obtained.  The Veteran was 
notified in the Board's June 2007 remand that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2008).  VA letters in October 
2008, and in January, March, and April 2009 contained similar 
information.  

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The duty 
to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

In this case, the greatest probative weight is placed on the 
Veteran's service treatment records which are entirely 
negative for complaints, findings or treatment for hearing 
loss and the absence of any post-service medical reports of 
complaints or treatment for hearing loss for forty-seven 
years after the Veteran's separation from service.  The Board 
again notes the Veteran's refusal to attend a VA audiological 
examination where the examiner would provide an opinion 
regarding the etiology of the Veteran's hearing loss. 

The fact that the Veteran may have been exposed to noise 
trauma in service does not, by itself, establish a basis for 
the grant of service connection for bilateral hearing loss.  
Not only do the service treatment records not refer to any 
loss of hearing or other indications of the onset of a 
disability, but also there is no audiogram report to show 
hearing loss to a compensable degree within a year after 
service and the subsequent post-service treatment records are 
dated many years after the Veteran's active service ended.  

The Board acknowledges, and has no reason to doubt, that the 
Veteran was exposed to acoustic trauma in service, and that 
he believes this exposure caused his hearing loss.  However, 
while the Veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Based on the evidence of record, the Board finds that the 
Veteran's claimed bilateral hearing loss is not a result of 
any established event, injury, or disease during active 
service.  The service treatment records are completely 
negative for any signs, symptoms, or treatment of a hearing 
loss disability for VA rating purposes.  Moreover, the first 
complaints of hearing loss in the medical evidence of record 
are from 1993, nearly forty-seven years after the Veteran 
left active duty.  Thus, there does not appear to be a 
continuity of symptomatology.  The Veteran also failed to 
report to scheduled VA examinations, which precluded the 
examiners from giving an etiology opinion of the Veteran's 
claimed bilateral hearing loss.  Therefore there is no 
medical evidence currently before the board proving a link 
between the Veteran's military service and his current 
hearing loss.  
 
For the Board to conclude that the appellant's bilateral 
hearing loss had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert, 5 Vet. App. 
At 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  Consequently, the benefit 
of the doubt doctrine is not applicable, and the claim for 
service connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a skin disorder, to include as a 
result of exposure to radiation

The Veteran contends that he has a skin disorder as a result 
of service, more specifically, as a result of exposure to 
radiation in Nagasaki, Japan shortly after the atomic bomb 
was dropped.  VA treatment records reflect that the Veteran 
has been treated for urticaria and skin carcinoma.  

While skin cancer is not subject to the ionizing radiation 
presumptive service connection provisions at 38 C.F.R. § 
3.309(d), it nonetheless can be service-connected with proof 
of exposure to ionizing radiation and diagnosis thereof, as 
it is deemed a radiogenic disease.  See 38 C.F.R. § 3.311.  
Further, notwithstanding provisions concerning radiation 
exposure, direct service connection under 38 C.F.R. § 3.303 
is not precluded.

Participation in the occupation of Nagasaki between August 6, 
1945 and July 1, 1946 is a recognized 'radiation-risk 
activity' as defined by 38 C.F.R. § 3.309(d)(3)(ii) (2008).  
A review of the Veteran's service personnel file reveals that 
he was stationed on board the U.S.S. Adams between October 
10, 1944 and November 22, 1945.  During this time, he 
participated in mine sweeping operations preceding the 
landing of troops in Takasu Kagoshima Wan, Kyushu, Japan, 
between September 3 and September 8, 1945, and mine sweeping 
operations preceding the landing of troops in Nagoya, Honshu, 
Japan, between September 25 and November 1, 1945.  As such, 
his personnel records suggest that he could have been present 
in the area of Nagasaki during the time frame as designated 
by 38 C.F.R. § 3.309(d)(3)(ii).  The RO did request 
information from the National Personnel Records Center (NPRC) 
related to the Veteran's radiation claim, and received the 
Veteran's service personnel information.

The RO did not obtain the ship's history information, such as 
deck logs.  This case was remanded in June 2007 for the RO to 
request the Veteran to provide more detailed information 
regarding the date(s) on which he was in Nagasaki.  If 
sufficient information was provided by the Veteran, the RO 
was to request additional information on the ship's history, 
to include deck logs, in an effort to determine whether the 
Veteran did leave ship for Nagasaki.  If the RO then 
determined that the Veteran was in Nagasaki as alleged, it 
was to follow the procedural requirements found at 38 C.F.R. 
§ 3.311 in adjudicating the Veteran's radiation exposure 
claim.  In October 2008 and January 2009 the RO sent the 
Veteran requests for more information regarding the dates he 
was in Nagasaki.  The Veteran did not respond to either 
request.  The Veteran's pinpointing of date ranges is crucial 
to help the NPRC comb through documents that could show the 
Veteran's presence at the occupation of Nagasaki during the 
time period that qualifies as a radiation risk activity.  

As noted above, VA is obligated to assist a claimant in the 
development of a claim, but there is no duty on VA to prove 
the claim, and the Veteran cannot passively wait for VA 
assistance in proving his claim in circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  On the issue of radiation exposure all of the 
evidence, together, indicates that the Veteran served aboard 
the U.S.S. Adams but does not satisfactorily demonstrate that 
the Veteran ever participated in the occupation of Nagasaki 
as claimed.  In addition, there is no indication in the 
record before the Board that the Veteran was exposed to any 
other source of ionizing radiation.

The Board recognizes that there are special evidentiary 
development procedures associated with claims of exposure to 
ionizing radiation.  38 C.F.R. § 3.311; Earle v. Brown, 6 
Vet. App. 558 (1994).  Such development could involve review 
of, among other things, the service personnel records, 
temporary duty orders, and unit records that could document 
exposure or likely exposure to ionizing radiation, not 
limited to a Defense Threat Reduction Agency (DTRA) report.  
The Veteran has not alleged, and the record does not 
otherwise indicate, that the circumstances of his Navy 
service could have involved 'radiation risk activity' other 
than in the occupation of Nagasaki and explicitly 
acknowledged in the regulations to have taken place within 
the Veteran's active duty period (e.g., he is not reported to 
have participated in Operation TRINITY, which took place 
during the Veteran's active duty period).  Under the 
circumstances, the Board fails to see bases for further 
development such as that discussed in Earle v. Brown, 6 Vet. 
App. 558 (1994). 

Based on all of the foregoing, the Veteran is not shown to 
have participated in a radiation-risk activity, and thus, is 
not a radiation-exposed Veteran for the purposes of 
presumptive service connection.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d). Nor is further development required for 
radiogenic diseases.  38 C.F.R. § 3.311. 

The Veteran's service treatment records do not reveal any 
skin conditions or disorders.  The post-service treatment 
records in the claims file do not contain any indication of a 
skin disorder until 2002.  The question that must be answered 
is whether or not the Veteran's skin carcinoma and urticaria 
were caused by his military service.  He contends he was 
exposed to radiation during his military service that caused 
his skin condition.  However, while the Veteran has stated 
his belief that his exposure to radiation during military 
service caused his bilateral hearing loss and tinnitus, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Although the Veteran is competent to describe skin disorder 
symptoms and their continuous effect to the present, the 
contemporaneous medical evidence during service does not 
corroborate any of these problems or complaints.  In 
addition, the Veteran does not seem to contend that his skin 
carcinoma and urticaria began in service, but rather after 
service, related to radiation exposure.  There are no service 
treatment records documenting any complaints or treatment in 
service regarding a skin disorder, including a separation 
examination that was devoid of any notations regarding a skin 
condition.  Additionally, there are no medical records 
indicating complaints or treatment for a skin condition 
within the first year after discharge from active duty 
service.  As noted previously, the earliest post-service 
reference in the claims file to any issues with skin 
carcinoma or urticaria is in 2002.  

There is also simply no medical evidence in support of the 
Veteran's claim on a direct basis, providing a nexus between 
the Veteran's alleged radiation exposure or military service 
in general and his development of a skin condition. 

For the Board to conclude that the appellant's skin disorder, 
to include as a result of exposure to radiation, had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a skin disorder, to include as a result of 
exposure to radiation is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service connection for a mental disorder, to include PTSD

The Veteran contends that he has a mental disorder, to 
include PTSD, as a result of his time on board the U.S.S. 
Adams.  He asserts that the ship was hit twice by Japanese 
suicide planes and that the pilot of one of the suicide 
planes landed on the deck of the ship during one of the 
attacks.  He also reports that a five inch shell prematurely 
exploded, killing two sailors and wounding several others.  
He has provided photocopies of articles that mention these 
incidents.

As noted above, the Veteran's service personnel records show 
that he was assigned to the U.S.S. Adams from October 1944 to 
November 1945 and was authorized to wear the star in the 
Asiatic-Pacific Campaign Medal for participation in the 
Okinawa Gunto Operation, and the record contains photocopies 
of articles describing incidents involving the U.S.S. Adams 
that occurred while the Veteran was assigned to that vessel.  
The Veteran's statements are consistent with the 
circumstances, conditions and hardships of combat service.  

The Veteran's service treatment records do not reveal any 
mental complaints or findings.  There are no post-service 
treatment records showing any kind of mental disorder or 
condition until 2002.  An August 2002 VA treatment record 
shows the Veteran reported a history of anxiety and was 
suffering depression and insomnia since the death of his son 
the previous year, with frequent nightmares related to 
bombing on the ship he served.  

An April 2009 VA examiner, who reviewed the Veteran's claims 
file, noted that the Veteran denied current and past mental 
health treatment.  The examiner also reported that the 
Veteran indicated his current symptoms of mental disorder are 
caused by his physical condition and did not attribute them 
to any in-service event.  The examiner found the Veteran was 
fully-oriented, well-groomed, friendly and cooperative.  His 
mood was mostly euthymic but occasionally mildly irritable 
with full and reactive affect.  The Veteran denied suicidal 
intent or planning, homicidal intent or planning, 
hallucinations and delusions.  Attention, memory and judgment 
appeared to be within normal limits.  The examiner diagnosed 
the Veteran with adjustment disorder with mixed anxiety and 
depressed mood and opined that it was secondary to the 
Veteran's current physical health condition.  

While the Veteran has stated the belief that he has PTSD and 
that it was caused by his military service, as a layperson he 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Because the Veteran does not have a current diagnosis of 
PTSD, the preponderance of the evidence is against the claim 
as it relates to PTSD.  In addition, there are no mental 
findings or complaints in service or within a year of 
service.  The first records showing any kind of mental 
disorder are from 2002, more than fifty-five years after 
discharge from service, when the Veteran was noted with a 
history of anxiety and found to be suffering from depression 
and insomnia.  Further, when he received these diagnoses the 
examiner noted that they had been present since the death of 
the Veteran's son the previous year.  An April 2009 VA 
examiner diagnosed the Veteran with adjustment disorder with 
mixed anxiety and depressed mood and opined that it was 
secondary to the Veteran's current physical health condition.  
There is no medical evidence in the record linking any mental 
condition the Veteran has ever suffered from to the Veteran's 
military service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and this 
claim for service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA in January 2003, before the 
adverse rating decision in November 2002 that is the subject 
of this appeal.  In addition, he was given notice concerning 
his specific claim that his skin disorder was related to 
radiation exposure by a July 2004 letter, and the radiation 
claim was adjudicated in a January 2005 rating decision.  
Other notice letters were sent to the Veteran in January 2003 
and February 2005.  

The Board acknowledges that the Veteran was not given notice 
of the appropriate disability rating and effective date of 
any grant of service connection, as required by See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  There is no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision despite VA's failure to provide this specific 
notice, however, as his claims for service connection are 
being denied.  See Dingess, supra.  Therefore, issues 
concerning the degree of disability or the effective date of 
the award do not arise here.

The Veteran and his representative have had a full 
opportunity to participate in the process of appeal on the 
part; they were aware of the information that would have been 
included in the more detailed notice that should have been 
provided by the RO, as the rating decisions, statement of the 
case and supplements thereto contained such information.  The 
Board finds that the Veteran is not prejudiced based on this 
demonstrated actual knowledge, as well as an opportunity to 
fully participate in the process of the appeal.  
Additionally, based on the Veteran's contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  

Based on the above, despite any deficiency in the timing or 
adequacy of the notice provided to the appellant, the Board 
finds no prejudice to the appellant in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (2007), 
reversed on appeal to the Supreme Court in Shinseki v. 
Sanders, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009). 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records.  He was given VA examinations in 
connection with the claim and was scheduled for other 
examinations for which he did not appear. He submitted 
newspaper and magazine articles.  He has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal, and he has done so.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a skin disorder, to include as a 
result of exposure to radiation, is denied.

Service connection for a mental disorder, to include 
posttraumatic stress disorder (PTSD) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


